Exhibit 10.11 AXS-ONE INC. Waiver of Participation Rights 1.Background.The undersigned, being holders (the “Holders”) of Series A 6% Secured Convertible Promissory Notes, Series B 6% Secured Convertible Promissory Notes, Series C 6% Convertible Promissory Notes, Series D 6% Convertible Promissory Notes and/or Series E 6% Convertible Promissory Notes and Common Stock Purchase Warrants (the “Securities”) of AXS-One Inc., a Delaware corporation (the “Company”), have certain rights of participation (“Participation Rights”) pursuant to Section 4.7 of the Convertible Note and Warrant Purchase Agreement, dated as of October 30, 2008 (the “October 2008 Agreement”), among the Company and the Holders, pursuant to which each Holder has a right to purchase its respective pro rata share (based on the ratio that the aggregate amount of Securities purchased by it pursuant to the Convertible Note and Warrant Purchase Agreement, dated as of May 29, 2007 (the “May 2007 Agreement”), the
